Exhibit 10.2

 

DAVID L. RICHTER
EMPLOYMENT AGREEMENT

 

Employment Agreement (this “Agreement”), dated as of January 31, 2014, among
Hill International, Inc., a Delaware corporation (the “Company”), and David L.
Richter (“Executive”).

 

WHEREAS, the Company desires to be assured of the association and services of
Executive; and

 

WHEREAS, Executive is willing and desires to continue to be employed by the
Company, and the Company is willing to continue to employ Executive, upon the
terms, covenants and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
hereinafter set forth, the parties hereto agree as follows:

 

1.                                      Employment.  The Company hereby agrees
to continue to employ Executive, and Executive hereby accepts such continued
employment, upon the mutual terms, covenants and conditions set forth herein.

 

2.                                      Term.

 

(a)                                 Initial Term of Employment.  The initial
term of employment under this Agreement shall be for a period of five (5) years
commencing on December 31, 2014 (the “Effective Date”), unless terminated
earlier pursuant to Article 5.7 hereof; provided, however, that Executive’s
obligations in Article 5 hereof shall continue in effect after such termination
as set forth in Article 5.7 hereof.  Until the Effective Date, Executive’s
current Employment Agreement, dated as of December 31, 2009 (including all
compensation adjustments approved to date), shall continue to be in full force
and effect.

 

(b)                                 Additional Terms.  The term of employment
under this Agreement may be extended upon the mutual consent of Executive and
Company.  The initial term of employment provided in Section 2(a) of this
Agreement, extended to the extent provided in this Section 2(b), is referred to
in this Agreement as the “Employment Term”.

 

3.                                      Compensation; Reimbursement.  For all
services rendered by Executive under this Agreement during the Employment Term,
the Company shall pay Executive the compensation set forth in Section 3.1
hereof, and shall provide the other benefits and reimbursement of expenses set
forth elsewhere in this Article 3.

 

3.1                               Compensation.

 

(a)                                 Base Salary.  The Company shall pay
Executive a base salary in an amount not less than $1,000,000 per annum (the
“Base Salary”), payable in equal installments twice monthly on the Company’s
regular payroll dates and adjusted annually.  The Base Salary

 

--------------------------------------------------------------------------------


 

shall be reviewed annually by the Company’s Board of Directors (the “Board”) and
may be increased, but not decreased (except to the extent that any such decrease
in Base Salary would not constitute “Good Reason” under Section 6.1(e) of this
Agreement).  With respect to compensation and benefit matters generally, to the
extent consistent with the Company’s governing instruments, the Board may
delegate its rights and obligations to the Compensation Committee of the Board
(the “Compensation Committee”) and, to the extent of such delegation, all
references in this Agreement to the Board shall be deemed to be references to
the Compensation Committee.

 

(b)                                 Annual Bonus.

 

(i)                                     The Company shall pay to Executive an
annual bonus (the “Bonus”).  For each year, the target amount of the Bonus and
the performance criteria on which the Bonus will be based (A) shall be
determined by the Board in the manner contemplated by the rules applicable to
listed companies of the New York Stock Exchange (or any other exchange on which
the Company’s common stock is listed) and (B) shall be communicated to the
Executive no later than March 1st of each year to which the Bonus is
applicable.  Any Bonus amounts payable under this Agreement shall be paid no
later than March 15th of the year following the year with respect to which the
Bonus was earned.

 

(ii)                                  For each year, Executive’s Bonus shall be
based upon the attainment of the performance criteria, established by the Board.

 

(c)                                  Long-Term Incentive Award.  Executive shall
receive an annual long-term incentive award, which may consist of stock options
issued by the Company, shares of restricted stock of the Company, as well as
other forms of equity-based, equity-linked or other long-term incentive
compensation.  The amount and other terms of long-term incentive awards made to
Executive shall be determined by the Board and communicated to Executive no
later than March 1st of each year to which the award is applicable.

 

3.2                               Adjustment of Compensation.  The Company and
Executive agree that it is their mutual intention, and it is the intention of
the Board and the Compensation Committee (to the extent of any delegation of
Board authority to the Compensation Committee), that the total of (a) the Base
Salary to be paid to Executive pursuant to Section 3.1(a) hereof, (b) the target
amount of the Bonus which Executive will have the opportunity to earn, subject
to attainment of performance criteria, pursuant to Section 3.1(b) hereof and
(c) the grant-date fair value of the long-term incentive compensation awarded
pursuant to Section 3.1(c) hereof (the “Total Compensation”) for each year shall
not be less than the seventy-fifth (75th) percentile of the total annual base
salary, bonus and long-term incentive award for the immediately preceding year
paid or awarded to the chief executive officers in the “peer group” companies
selected by the Board with the approval of the Executive, consistent with the
rules and regulations of the U.S. Securities and Exchange Commission and the
rules applicable to listed companies of the New York Stock Exchange (or any
other exchange on which the Company’s common stock is listed).  It is also
agreed that the Board may rely upon any compensation consultant engaged by the
Board or the Compensation Committee for advice in connection with compensation
matters affecting the Company’s senior executive officers in ascertaining the
aforementioned seventy-fifth (75th) percentile under this Section 3.2.

 

2

--------------------------------------------------------------------------------


 

3.3                               Benefits.  Executive shall be entitled to all
benefits of employment provided to other employees of the Company in comparable
positions.  In addition, Executive shall be entitled to six (6) weeks of
vacation per annum.

 

3.4                               Expenses.  Executive shall be reimbursed for
all reasonable and approved business expenses for first-class air and rail
business travel, hotels, meals and all business entertainment incurred by him in
connection with the performance of his duties under this Agreement.  Subject to
Company policy, the reimbursement of Executive’s business expenses shall be upon
monthly presentation to and approval by the Company of valid receipts and other
appropriate documentation for such expenses.

 

3.5                               Automobiles.  The Company shall provide
Executive with two (2) Company vehicles appropriate to his position.  The
Company shall pay all insurance, fuel, maintenance and operating expenses of
such vehicles.  Any personal use of the vehicles shall be considered additional
taxable income to Executive in accordance with Internal Revenue Service
regulations.  The amount in respect of personal use of the vehicles by Executive
will be added to Executive’s taxable income and will be reflected on his annual
W-2 form or other appropriate form.

 

4.                                      Scope of Duties.

 

4.1                               Title.  During the Employment Term,
Executive’s position and title with the Company shall be President and Chief
Executive Officer, or such other position and title upon which the Company and
Executive may mutually agree.

 

4.2                               Assignment of Duties.  During the Employment
Term, Executive shall have such duties as may be assigned to him from time to
time by the Company’s Board of Directors commensurate with his experience and
responsibilities in the position for which he is employed pursuant to
Section 4.1 hereof.  Such duties shall be exercised subject to the control and
supervision of the Company’s Board of Directors.

 

4.3                               Location.  During the Employment Term,
Executive shall perform his duties from the Company’s Marlton, New Jersey;
Philadelphia, Pennsylvania or New York, New York offices or at such other
location as shall be determined by the Company and Executive.

 

4.4                               Executive’s Devotion of Time.  During the
Employment Term, Executive shall devote his full time, abilities and energy to
the faithful performance of the duties assigned to him consistent with
Section 4.2 hereof and to the promotion and forwarding of the business affairs
of the Company, and not to divert any business opportunities from the Company to
himself or to any other person or business entity.  Executive shall promote and
develop all business opportunities that come to his attention relating to
current or anticipated future business of the Company, in a manner consistent
with his reasonable belief as to the best interests of the Company and his
duties under this Agreement.

 

5.                                      Executive Covenants.

 

5.1                               Confidential Company Information.  During the
Employment Term, the Company has and will continue to provide Executive with
access to, and may confide in him, information, business methods and systems,
techniques and methods of operation developed at great expense

 

3

--------------------------------------------------------------------------------


 

by the Company and which are assets of the Company.  Executive recognizes and
acknowledges that: (a) all Confidential Information (defined below) is the
property of the Company and is unique, extremely valuable and developed and
acquired by great expenditures of time, effort and cost; (b) the misuse,
misappropriation or unauthorized disclosure by Executive of the Confidential
Information would constitute a breach of trust and would cause serious
irreparable injury to the Company; and (c) it is essential to the protection of
the Company’s goodwill and to the maintenance of the Company’s competitive
position that the Confidential Information be kept secret and that Executive not
disclose the Confidential Information to others or use same to his own advantage
or to the advantage of others.  Accordingly, Executive shall not, during the
Employment Term or thereafter, directly or indirectly, in any manner, utilize or
disclose to any person, firm, corporation, association or other entity, or use
on his own behalf, any confidential and proprietary information of the Company,
including, but not limited to, information relating to strategic plans, sales,
costs, client lists, client preferences, client identities, investment
strategies, computer programs, profits or the business affairs and financial
condition of the Company, or any of its clients, or any of the Company’s
business methods, systems, marketing materials, clients or techniques
(collectively “Confidential Information”), except for (i) such disclosures where
required by law, but only after written notice to the Company detailing the
circumstances and legal requirement for the disclosure; or (ii) as authorized
during the performance of Executive’s duties for such use or purpose as are
reasonably believed by Executive to be in the best interests of the Company.  At
any time, upon request, Executive shall deliver to the Company all of its
property including, but not limited to, its Confidential Information (whether
electronically stored or otherwise) which are in his possession or under his
control.  Property to be returned includes, but is not limited to, notebook
pages, documents, records, prototypes, client files, drawings, electronically
stored data, computer media or any other materials or property in Executive’s
possession.

 

5.2                               Noninterference.  Executive agrees that for a
period of six (6) months following the end of the Employment Term, for whatever
reason, he will not, directly or indirectly, for himself or on behalf of any
third party, at any time or in any manner:

 

(a)                                 request or cause any of the Company’s
clients or potential clients to cancel, modify or terminate any existing or
continuing or, to Executive’s knowledge, prospective business relationship with
the Company;

 

(b)                                 engage in or participate in any effort or
act to induce, or in any way cause, any client or, to Executive’s knowledge,
prospective client of the Company, to deal with Executive or any other person or
entity except in a capacity as representative of the Company, or otherwise take
any action which might reasonably be expected to be disadvantageous to the
Company;

 

(c)                                  persuade, induce, solicit, influence or
attempt to influence any client or, to Executive’s knowledge, prospective client
of the Company to cease or refrain from doing business, or to decline to do
business, or to change or alter any existing or prospective business
relationship, with the Company;

 

(d)                                 accept business from, or perform or provide
any services for, any client, or to Executive’s knowledge, prospective client of
the Company;

 

4

--------------------------------------------------------------------------------


 

(e)                                  contract with or communicate with, in
either case in connection with services, any client or, to Executive’s
knowledge, prospective client of the Company; or

 

(f)                                   provide any third party with any
information concerning any client, or to Executive’s knowledge, prospective
client of the Company, including but not limited to, the disclosure of any
client name or data, in whatever form, to such third party.

 

5.3                               Non-Compete.  For a period of six (6) months
following the end of the Employment Term, Executive shall not, within sixty (60)
miles of any of the Company’s offices, directly or indirectly, engage or
participate in, or become employed by, or affiliated with, or render advisory or
any other services to, any person or business entity or organization, of
whatever form, that competes with the Company.  Executive specifically
acknowledges that the nature of the Company’s activities is such that
competitive activities could be conducted effectively within the territory
described above, and that the geographical and temporal limitations, in view of
the nature of the Company’s business, is reasonable and necessary to protect its
legitimate business interests.

 

5.4                               Injunctive Relief.  Executive acknowledges
that his compliance with the covenants in Sections 5.1, 5.2 and 5.3 hereof is
necessary to protect the good will, Confidential Information and other
proprietary interests of the Company, that such covenants are supported by
adequate and sufficient consideration, and that, in the event of any violation
or threatened violation by Executive of any such provision, the Company will
sustain serious, irreparable and substantial harm to its business, the extent of
which will be difficult to determine and impossible to remedy by an action at
law for money damages.  Accordingly, Executive agrees that, in the event of such
violation or threatened violation by him, the Company shall be entitled to an
injunction before trial from any court of competent jurisdiction as a matter of
course and upon the posting of not more than a nominal bond, in addition to all
such other legal and equitable remedies as may be available to the Company. 
Executive further acknowledges that he has carefully considered the nature and
extent of the restrictions contained herein and the rights and remedies
conferred upon the Company under this Agreement, and hereby acknowledges and
agrees that the same are reasonable, are designed to protect the legitimate
business interests of the Company, and do not confer benefits upon the Company
disproportionate to the detriment upon him.  In the event that Executive
violates any of the covenants in this Agreement and the Company commences legal
action for injunctive or other relief, the Company shall have the benefit of the
full period of the covenants, computed from the date Executive ceased violation
of the covenants, either by order of the court or otherwise.  Executive
acknowledges that any claim or cause of action he may have against the Company
shall not constitute a defense to the enforcement by the Company of his
covenants in Article 5 of this Agreement (e.g., these covenants are independent
of any other provision in this Agreement and of any other promise made to
Executive).  Executive also acknowledges that his experience and capabilities
are such that he can obtain suitable employment otherwise than in violation of
the covenants in this Agreement and that the enforcement of these covenants will
not prevent the earning of a livelihood nor cause undue hardship.  Without
limiting the foregoing, in the event of a breach by Executive of any provision
of Section 5.1, 5.2 or 5.3 of this Agreement, the Company’s obligations under
this Agreement shall immediately terminate, Executive shall not be entitled to
any additional monetary payments or benefits of any kind whatsoever and
Executive shall

 

5

--------------------------------------------------------------------------------


 

reimburse the Company for all of its reasonable attorneys’ fees and costs
associated with any legal or equitable proceedings or litigation seeking to
enforce the terms of this Agreement.

 

5.5                               Remedies Cumulative and Concurrent.  The
rights and remedies of the Company as provided in this Article 5 shall be
cumulative and concurrent and may be pursued separately, successively or
together, at the sole discretion of the Company, and may be exercised as often
as occasion therefor shall arise.  The failure to exercise any right or remedy
shall in no event be construed as a waiver or release thereof.

 

5.6                               Executive’s Authorization.  Executive
authorizes the Company to inform any third parties, including future employers,
prospective employers and the Company’s clients or prospective clients, of the
existence of this Agreement and his obligations under it.

 

5.7                               Change in Control.  Notwithstanding any other
provision of this Agreement, in the event that there has occurred a Change in
Control as defined in Section 6.1(f) hereof that was effected without being
endorsed by a majority of the members of the Board prior to the date of such
Change in Control, then all of the provisions of this Article 5 shall thereafter
have no further force or effect as against Executive.

 

6.                                      Termination.

 

6.1                               Bases for Termination.

 

(a)                                 Voluntary Termination by Executive. 
Executive’s employment hereunder may be terminated by Executive at any time
during the Employment Term, provided that the Executive gives the Company no
less than thirty (30) days prior written notice of such termination.

 

(b)                                 Termination due to Death or Permanent
Incapacity.  This Agreement, and the Employment Term shall automatically
terminate on the date on which Executive dies or becomes permanently
incapacitated.  “Permanent incapacity” shall mean that (i) Executive is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months; or (ii) Executive is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the service
provider’s employer.  Executive shall be deemed to have become “permanently
incapacitated” on the date that is thirty (30) days after the Company has
determined that Executive is permanently incapacitated and so notifies
Executive.

 

(c)                                  Termination by Company with Cause. 
Executive’s employment may be terminated by the Company “with cause”, effective
upon delivery of written notice to Executive given at any time during the
Employment Term (without any necessity for prior notice) in the event of any of
the following actions by Executive: (i) conviction of any felony or any other
crime involving moral turpitude, (ii) fraud against the Company or any of its
subsidiaries or affiliates or theft of or maliciously intentional damage to the
property of the Company or any of their subsidiaries or affiliates,
(iii) willful breach of Executive’s fiduciary duties to the Company,

 

6

--------------------------------------------------------------------------------


 

or (iv) breach by Executive of any provision of this Agreement; provided,
however, that with respect to clause (iv) above, in order for Executive to be
terminated “with cause”, the unacceptable conduct must continue after the
Company has given Executive written notice thereof and a reasonable opportunity
to correct such conduct.

 

(d)                                 Termination by Company without Cause. 
Executive’s employment may be terminated by the Company “without cause”,
effective upon delivery of written notice to Executive given at any time during
the Employment Term (without any necessity for prior notice) provided that the
Company complies with all provisions of this Agreement, including without
limitation, obligations related to severance, vesting of options and
continuation of benefits as set forth herein.

 

(e)                                  Termination by Executive for Good Reason. 
Executive’s employment hereunder may be terminated by Executive for Good Reason
(as defined below) at any time during the Employment Term, subject to
Section 6.1(e)(iii) hereof.  For purposes of this Agreement, Executive’s
voluntary termination of employment for Good Reason (as defined below) will be
treated as a termination by the Company “without cause” if such termination of
employment occurs under the following conditions:

 

(i)                                     The termination of employment must occur
during a period of time not to exceed two (2) years following the initial
existence of one or more of the conditions set forth in paragraphs (1) through
(5) of this Section 6.1(e)(i) arising without the prior written consent of
Executive (the existence of any of which conditions shall constitute “Good
Reason”):

 

(1)                                 Any material diminution in Base Salary;

 

(2)                                 Any material diminution in Executive’s
authority, duties or responsibilities;

 

(3)                                 Any material diminution in the budget over
which Executive retains authority;

 

(4)                                 Any change in the geographic location at
which Executive must perform the services under this Agreement, which change is
material to Executive; or

 

(5)                                 Any other action or inaction that
constitutes a material breach by the Company of this Agreement.

 

(ii)                                  The amount, time, and form of any benefit
paid upon the termination of employment for Good Reason pursuant to this
Section 6.1(e) must be substantially identical to the amount, time and form of
payment of any benefit payable due to an actual termination of employment
“without cause.”

 

(iii)                               Executive shall provide notice to the
Company of the existence of the “Good Reason” condition within ninety (90) days
after Executive becomes aware of the initial existence of such “Good Reason”
condition, upon notice of which the Company shall have a period of sixty (60)
days during which it may remedy such condition.

 

7

--------------------------------------------------------------------------------


 

(f)                                   Termination Following any Change in
Control.  Executive’s employment hereunder may be terminated by Executive within
two (2) years following any Change in Control (as defined below) of the
Company.  For purposes of this Agreement, a “Change in Control” of the Company
will be deemed to occur on the earliest to occur of any of the following events:

 

(i)                                     Change in Ownership:  A change in
ownership of the Company occurs on the date that any one person, or more than
one person acting as a group, acquires ownership of stock of the Company that,
together with stock held by such person or group, constitutes more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company, excluding the acquisition of additional stock by a person or
more than one person acting as a group who is considered to own more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company.

 

(ii)                                  Change in Effective Control:  A change in
effective control of the Company occurs on the date that either:

 

(1)                                 Any one person, or more than one person
acting as a group, acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of the Company possessing thirty percent (30%) or more of the
total voting power of the stock of the Company; or

 

(2)                                 A majority of the members of the Company’s
Board of Directors is replaced during any twelve (12) month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board prior to the date of the appointment or election; provided, that this
paragraph (2) will apply to the Company only if no other corporation is a
majority shareholder.

 

(iii)                               Change in Ownership of Substantial Assets: 
A change in the ownership of a substantial portion of the Company’s assets
occurs on the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the twelve (12) month period ending on
the date of the most recent acquisition by such person or persons) assets from
the Company that have a total gross fair market value equal to or more than
forty percent (40%) of the total gross fair market value of the assets of the
Company immediately prior to such acquisition or acquisitions. For this purpose,
“gross fair market value” means the value of the assets of the Company, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

 

(iv)                              Statement of Intended Interpretation:  It is
the intent of the parties that the definition of Change in Control under this
Agreement be construed consistent with the definition of “Change in Control” as
defined in Internal Revenue Code Section 409A (“Code Section 409A”) and the
applicable Treasury Regulations, as amended from time to time.

 

6.2                               Payment Upon Termination.

 

(a)                                 Upon termination of Executive’s employment
(i) by the Executive voluntarily pursuant to Section 6.1(a) hereof, (ii) by
reason of Executive’s permanent incapacity pursuant to Section 6.1(b) hereof, or
(iii) by the Company for cause pursuant to Section 6.1(c) hereof, the Company
shall pay to Executive, within thirty (30) days after the effective date of

 

8

--------------------------------------------------------------------------------


 

such termination, an amount equal to Executive’s then Base Salary accrued as of
such date plus any unreimbursed expenses then owed by the Company to Executive. 
All reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Code Section 409A.

 

(b)                                 Upon termination of Executive’s employment
by reason of Executive’s death pursuant to Section 6.1(b) hereof, the Company
shall pay to Executive, within thirty (30) days after Executive’s death, an
amount equal to Executive’s then Base Salary accrued as of such date plus any
unreimbursed expenses then owed by the Company to Executive.  In addition, the
Company shall continue to pay to Executive’s surviving spouse, if any,
Executive’s then Base Salary, for a period of ninety (90) days.

 

(c)                                  Upon termination of Executive’s employment
(i) by the Company without cause pursuant to Section 6.1(d) hereof, (ii) by
Executive for Good Reason pursuant to Section 6.1(e) hereof or (iii) by
Executive following a Change in Control of the Company pursuant to
Section 6.1(f), the Company shall make a cash payment to Executive within thirty
(30) days after the effective date of such termination of an amount equal to
three (3) years of Executive’s then Base Salary, plus any unreimbursed expenses
then owed by the Company to Executive.  After any such termination, the Company
shall not be obligated to further compensate Executive nor provide the benefits
to Executive described in Article 3 hereof, except the benefits contemplated by
Sections 3.3 and 3.5 hereof shall continue for a period of three (3) years after
such termination of the Employment Term, or as may be required by law.

 

(d)                                 Nothing contained in this Section 6.2 shall
affect the terms of any employee stock options, stock grants, or other
equity-based compensation that may have been issued by the Company to Executive,
which in the event of termination of Executive’s employment with the Company
shall continue to be governed by their own terms and conditions; provided,
however, that if Executive’s employment is terminated by the Company “without
cause”, any and all stock options, stock grants or other stock based
compensation granted to Executive shall then immediately vest.

 

6.3                               Application of Code Section 409A.

 

(a)                                 This Agreement shall be interpreted to avoid
any penalty sanctions under Code Section 409A.  If any payment or benefit cannot
be provided or made at the time specified herein without incurring sanctions
under Code Section 409A, then such benefit or payment will be provided in full
(to the extent not paid in part at earlier date) at the earliest time thereafter
when such sanctions will not be imposed.  For purposes of Code Section 409A, all
payments to be made upon a termination of employment under this Agreement may
only be made upon Executive’s “separation from service” (within the meaning of
such term under Code Section 409A) with the Company, each payment made under
this Agreement will be treated as a separate payment, and the right to a series
of installment payments under this Agreement will be treated as a right to a
series of separate payments.  In no event will Executive, directly or
indirectly, designate the calendar year of payment, except as permitted under
Code Section 409A.

 

(b)                                 Notwithstanding anything herein to the
contrary, if, at the time of Executive’s “separation from service” with the
Company, the Company has securities which are

 

9

--------------------------------------------------------------------------------


 

publicly traded on an established securities market and Executive is a
“specified employee” (as such term is defined in Code Section 409A) and it is
necessary to postpone the commencement of any payments or benefits otherwise
payable under this Agreement as a result of such termination of employment to
prevent any accelerated or additional tax under Code Section 409A, then the
Company will postpone the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to Executive), until the first payroll date that
occurs after the date that is six (6) months following Executive’s “separation
of service” with the Company.  If any payments are postponed due to such
requirements, such postponed amounts will be paid with interest at the
applicable federal rate as provided under Code Section 7872(f)(2)(A) in a lump
sum to Executive on the first payroll date that occurs after the date that is
six (6) months following Executive’s “separation of service” with the Company. 
If Executive dies during the postponement period prior to the payment of the
postponed amount, the amounts withheld on account of Code Section 409A will be
paid to the personal representative of Executive’ s estate within sixty (60)
days after the date of Executive’s death.  Payments pursuant to Section 6.2 of
this Agreement are intended to satisfy the short-term deferral exception under
Code Section 409A.

 

(c)                                  All reimbursements and in-kind benefits
provided under this Agreement will be made or provided in accordance with the
requirements of Code Section 409A, including, where applicable, the requirement
that (i) any reimbursement will be for expenses incurred during Executive’s
lifetime (or during a shorter period of time specified in this Agreement),
(ii) the amount of expenses eligible for reimbursement, or in kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in kind benefits to be provided, in any other calendar year,
(iii) the reimbursement of an eligible expense will be made on or before the
last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in kind benefits is not subject
to liquidation or exchange for another benefit.

 

(d)                                 To the extent applicable, all grants,
awards, bonuses or other payments made to Executive or for which Executive is
eligible under any Company bonus, incentive, deferred compensation plan or
program or any other compensation arrangement will be structured to comply with
the requirements of Code Section 409A or an exception from such requirements.

 

7.                                      Arbitration.

 

7.1                               Subject to the limitations of this Article 7,
if any dispute arises between the parties under or concerning this Agreement or
the terms hereof, or regarding the manner in which Executive was treated while
employed by the Company, the termination of his employment, or any alleged
violation by the Company of Executive’s rights under any common law theory, or
any applicable federal, state, or local law, statute, regulation, or ordinance
(including without limitation 42 U.S.C. § 1981, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, and any other local, state, or federal legislation that
pertains to employee rights or discrimination in employment), the parties agree
to submit such issue to final and binding arbitration in accordance with the
then existing National Rules for the Resolution of Employment Disputes of

 

10

--------------------------------------------------------------------------------


 

the American Arbitration Association.  Nothing in this Article 7, however, will
preclude the Company from seeking the judicial relief set forth under Article 5
of this Agreement.

 

7.2                               The parties agree that the interpretation and
enforcement of the arbitration provisions in this Agreement will be governed
exclusively by the Federal Arbitration Act (the “FAA”), 9 U.S.C. § 1 et seq.,
provided that they are enforceable under the FAA, and will otherwise be governed
by the law of the State of New Jersey.

 

7.3                               The parties agree and understand that one of
the objectives of this arbitration agreement is to resolve disputes
expeditiously, as well as fairly, and to those ends it is the obligation of both
parties to raise any disputes subject to arbitration hereunder in an expeditious
manner.  Accordingly, the parties agree that, as to any dispute that can be
brought hereunder, a demand for arbitration must be postmarked or delivered in
person to the other party no later than six (6) months after the date the
demanding party knows or should have known of the event or events giving rise to
the claim.  Failure to demand arbitration on a claim within these time limits is
intended to, and will to the furthest extent permitted by law, be a waiver and
release with respect to such claims.  If, and only if, the waiver and release of
claims referenced in the immediately preceding sentence is found by a court of
competent jurisdiction to be unenforceable as against Executive or the Company
under this Agreement, then the parties will nevertheless submit such claims to
arbitration pursuant to this Article within the time permitted by law.

 

7.4                               The Company will pay the arbitrator’s fees.

 

7.5                               Unless otherwise agreed by the parties,
arbitration will take place in Burlington County, New Jersey.

 

7.6                               In rendering an award, the arbitrator will
determine the rights and obligations of the parties according to federal law and
the substantive law of the State of New Jersey without regard to any principles
governing conflicts of laws and the arbitrator’s decision will be governed by
state and federal substantive law, including state and federal discrimination
laws referenced in Section 7.1 hereof, as though the matter were before a court
of law.

 

7.7                               Any arbitration award will be accompanied by a
written statement containing a summary of the issues in controversy, a
description of the award, and an explanation of the reasons for the award.  The
decision of the arbitrator will be made within thirty (30) days following the
close of the hearing.  The parties agree that the award will be enforceable
exclusively by any state or federal court of competent jurisdiction within
Burlington County, New Jersey.

 

7.8                               It is understood and agreed by the parties
that their agreement herein concerning arbitration does not contain, and cannot
be relied upon by Executive to contain, any promises or representations
concerning the duration of the employment relationship, or the circumstances
under or procedures by which the employment relationship may be modified or
terminated.

 

7.9                               If any part of this arbitration procedure is
in conflict with any mandatory requirement or applicable law, the law will
govern, and that part of this arbitration procedure will

 

11

--------------------------------------------------------------------------------


 

be reformed and construed to the maximum extent possible in conformance with the
applicable law.  The arbitration procedure will remain otherwise unaffected and
enforceable.

 

8.                                      Miscellaneous.

 

8.1                               Transfer and Assignment; Successors.  This
Agreement is personal as to Executive and shall not be assigned or transferred
by Executive. This Agreement shall be binding upon and inure to the benefit of
all of the parties hereto and their respective permitted heirs, personal
representatives, successors and assigns.

 

8.2                               Severability.  Nothing contained herein shall
be construed to require the commission of any act contrary to law and, as to the
Company, any rule applicable to listed companies of the New York Stock Exchange
(or any other exchange on which the Company’s common stock is listed).  Should
there be any conflict between any provisions hereof and any present or future
statute, law, ordinance, rule (including, with respect to the Company and
without limitation, any rule applicable to listed companies of the New York
Stock Exchange (or any other exchange on which the Company’s common stock is
listed)), regulation or other pronouncement having the force of law, the latter
shall prevail, but the provision of this Agreement affected thereby shall be
curtailed and limited only to the extent necessary to bring it within the
requirements of the law, and the remaining provisions of this Agreement shall
remain in full force and effect.

 

8.3                               Governing Law.  This Agreement shall be
governed by and construed and interpreted in accordance with the laws of the
State of New Jersey.

 

8.4                               Counterparts.  This Agreement may be executed
in several counterparts and all documents so executed shall constitute one
agreement, binding on all of the parties hereto, notwithstanding that all of the
parties did not sign the original or the same counterparts.

 

8.5                               Entire Agreement.  This Agreement constitutes
the entire agreement and understanding of the parties with respect to the
subject matter hereof and supersedes all prior oral or written agreements,
arrangements and understandings with respect thereto; provided, however, that
until the Effective Date, Executive’s current Employment Agreement, dated as of
December 31, 2009 (including all compensation adjustments approved to date),
shall continue to be in full force and effect.  No representation, promise,
inducement, statement or intention has been made by any party hereto that is not
embodied herein, and no party shall be bound by or liable for any alleged
representation, promise, inducement, or statement not so set forth herein.

 

8.6                               Modification.  This Agreement may be modified,
amended, superseded or cancelled, and any of the terms, covenants,
representations, warranties or conditions hereof may be waived, only by a
written instrument executed by all of the parties hereto.

 

8.7                               Attorneys’ Fees and Costs.  In the event of
any dispute arising out of the subject matter of this Agreement, the prevailing
party shall recover, in addition to any other damages assessed, its reasonable
attorneys’ fees, legal expenses and court costs incurred in litigating,
arbitrating or otherwise attempting to enforce this Agreement or resolve such
dispute.  In construing this Agreement, no party hereto shall have any term or
provision construed against such party solely by reason of such party having
drafted or written such term or provision.

 

12

--------------------------------------------------------------------------------


 

8.8                               Waiver.  The waiver by either of the parties,
express or implied, of any right under this Agreement or any failure to perform
under this Agreement by the other party, shall not constitute or be deemed as a
waiver of any other right under this Agreement or of any other failure to
perform under this Agreement by the other party, whether of a similar or
dissimilar nature.

 

8.9                               Cumulative Remedies.  Each and all of the
several rights and remedies provided in this Agreement, or by law or in equity,
shall be cumulative, and no one of them shall be exclusive of any other right or
remedy, and the exercise of any one of such rights or remedies shall not be
deemed a waiver of, or an election to exercise, any other such right or remedy.

 

8.10                        Headings.  The section and other headings contained
in this Agreement are for reference purposes only and shall not in any way
affect the meaning and interpretation of this Agreement.

 

8.11                        Notices.  Any notice under this Agreement must be in
writing and may be: (i) telecopied, (ii) sent by overnight courier,
(iii) hand-delivered, or (iv) sent by United States mail, to the party to be
notified at the following address:

 

If to the Company, to:

 

Hill International, Inc.

303 Lippincott Centre

Marlton, New Jersey 08053

Attention:                      Catherine H. Emma, PHR

Senior Vice President and Chief Administrative Officer

 

With a copy to:

 

Hill International, Inc.

303 Lippincott Centre

Marlton, New Jersey 08053

Attention:                      William H. Dengler, Jr., Esq.

Senior Vice President and General Counsel

 

If to Executive, to:

 

David L. Richter

274 Carter Road

Princeton, New Jersey 08540

 

Each notice delivered in accordance with this Section 8.11 shall be deemed to be
effective as of the date such notice was sent.  Each party may change its
address for notice by giving notice thereof in the manner provided above.

 

8.12                        Survival.  Any provision of this Agreement which
imposes an obligation after termination or expiration of this Agreement shall
survive the termination or expiration of this Agreement and be binding on
Executive and the Company.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed under seal as of the date first written above.

 

Attested to by:

HILL INTERNATIONAL, INC

 

 

 

 

/s/ William H. Dengler, Jr.

 

By:

/s/ Catherine H. Emma, PHR

William H. Dengler, Jr.

 

 

Catherine H. Emma, PHR

Secretary

 

 

Senior Vice President and Chief Administrative Officer

 

 

 

 

 

/s/ David L. Richter

 

DAVID L. RICHTER

 

14

--------------------------------------------------------------------------------